       Case 1:18-cv-00161-LJV-LGF Document 22 Filed 02/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RICKY FRANKLIN                                               Case No.: 1:18-cv-00161-LJV

               Plaintiff,

vs.

BISON RECOVERY GROUP, INC.

               Defendant.


DEFENDANT BISON RECOVERY GROUP, INC.’S NOTICE OF MOTION PURSUANT
            TO FEDERAL RULES OF CIVIL PROCEDURE 56(d)

       PLEASE TAKE NOTICE that Defendant Bison Recovery Group, Inc (“Defendant”)

(“Defendant”), by and through its attorneys, hereby moves, pursuant to Federal Rules of Civil

Procedure 56(d), for an Order denying Plaintiff Ricky Franklin’s (“Plaintiff”) Motion for Summary

Judgment, or in the alternative, defer consideration of Plaintiff’s Motion for Summary Judgment

until the close of discovery in order to provide Defendant with an opportunity to obtain sufficient

discovery from Plaintiff.

       In support of this Motion, Defendant relies on the Memorandum of Law in Support of

Defendant’s Motion and the Declaration of Brendan H. Little, Esq., with annexed exhibits, all filed

simultaneously herewith.

       Pursuant to Local Rule 7(a), Defendant hereby informs the Court that it intends to file and

serve reply papers in further support of this Motion.




                                                 1
       Case 1:18-cv-00161-LJV-LGF Document 22 Filed 02/12/20 Page 2 of 2




Dated: February 12, 2020

                                            LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                            /s Brendan H. Little
                                            Brendan H. Little, Esq.
                                            Tessa R. Scott, Esq.
                                            Attorneys for the Defendant
                                            50 Fountain Plaza, Suite 1700
                                            Buffalo, NY 14202
                                            P: 716-853-5100
                                            F: 716-853-5100
                                            blittle@lippes.com
                                            tscott@lippes.com



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 12, 2020, I electronically filed the foregoing Notice of

Motion via the CM/ECF system, which should then send notification of such filing to all counsel

of record. A copy of the Notice of Motion was also sent by first class mail to Plaintiff Ricky

Franklin at:

       Ricky Franklin
       708 Brambling Way
       Stockbridge, GA 30281

                                                    /s Brendan H. Little
                                                    Brendan H. Little, Esq.




                                               2
